Case 1:20-cv-00557-DCN Document 3 Filed 12/17/20 Page 1 of 4

Siléon: 4822
(full name/prisoner number}
fo box Si
Prcx se sp $3 Jot

 

(compleie mailing address)

UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF IDAHO

Siléon: MAxiMi lane ;

(full name) Case No.
Plaintiff, (to be assigned by Court)
¥.
PRISONER COMPLAINT
=r C APe@AR. s
PE Leine off cet

Jury Trial Requested: eo Yes ©) No

 

 

Defendant(s).

(if you need additional space, use a blank page
for a continuation page)

 

 

A. JURISDICTION

The United States District Court for the District of Idaho has jurisdiction over my claims under:

(check ali that apply):

42 V.5.C. § 1983 (applies to state, county, or city defendants)

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971) and 28 U.S.C. § 1331 (applies to federal government defendants only)

 

LI Other federal statute (specify) : or diversity of citizenship.
ey also ask the federal court to exercise supplemental jurisdiction over state
law claims.
B. PLAINTIFF
ks - Coury
My nameis 5; leay ‘MEG M. hia . Lam a citizen of the State of fgentira_,

presently residing at =r i¢7 pyc \Or

PRISONER COMPLAINT - p. 1 (Rev. 10/24/2011)

 

 
Case 1:20-cv-00557-DCN Document 3 Filed 12/17/20 Page 2 of 4

C, DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; for example, ifyou have two different
claims against one defendant, you will use two pages. Attach a continuation page ifneeded, but try to be brief.)

1. [am suing 4 Aegiode hone (A olhicee, who was acting as Pagole ol lecees
(defendant) (job fitle, if a person; function, if an entity)

forthe State of x<DAho padgole Bogda heading officeds

(state, county, city, federal government, or private entity performing d public function)

 

2. (Factual Basis of Claim) 1 am complaining that on ZO 14 , Defendant did
(dates)
the following (state how Defendant participated in the violation and include the reason Defendant so acted if known):
Mus 4 pakele Roped hemtives ohficed hos vane ot chont Kies did hag hiakire clote
Muy liyeue Eiv Beira up they denied me delat Ove D-o- 2, tT haue Been mentaly Oiadgnuse ovis

 

   
  

 

Pe meee fw Ark At CetlAd HE Te 4 Jf? Art amidt ib EAL j
Aboc Admuacstechive bby me aires Abo is ia case tt [2 20-Cy- oo Sex Blt aul thes puiale vbficoe the onty
i L = J i. te “J . ~ \ s io

       

inte t bole the yd ties dhey fot Cit he ad te dia S feted fe ae" Hes G hegre o ses
Huey cles Cxtancae eet ut cle de way BALE civtel Sek cried civil bdiat dy Seo ene cdéeud flrs céchy thy dud at OE jae Lelase

[244 Prison areadyo be hedges bes A iw A i dee Liat dg” his débuce Liga teeta sim oul Faeing fin Das ar Mendel ge
healdin nee sated tee athe (oe be Léa ta (ase Hee tv -COSoF Bl iw Beeceust dade goles hoéel offs teres
tvied medo Be Pon lese from prison Pacesetter hate pie pray wernt oe fo FFE pn WSUr op FAA lpg Prvoeer

3. (Legal Basis of Claim) 1 allege that the acts described above violated the following provisions of the
Constitution, federal statutes, or state laws:
£ ight Amendutent substantial Rsk of sekroatham, Explain iin ceasedt ['2o-cy-oesas- pew Fifth Arndnighenan

   
   
 
 

. ectie ‘ A él wigiven clafe fit 7 ‘en moby
glo eo me Gee Crime and hisfertce RACE F ard decried Release Rroyrpy yor FCiAmactclingat Pi ioe acne Fran Pub ony Se Re C nwa. etvel
mye

4. Lallege that I suffered the following injury or damages as a result:

Gh Maes Cen be See tw tebe} 120 -cv-0°508~ Bits wel it Slate subpart tral Cig of Segre agen, 2 Baten
RAR by Sa guncs hh edesd is nobel clots ray Grice Len-c vine Bully hares a mutha tbo6 stall cvrel PCiSaadies
Dra to Kill may Cos? Anan allt occection hvu de Crit of may deaiy Cort ny Poely pau [It doanes enn vingtee Meat

Liv ect. b pes Lott qiivws cde tp ‘a Peeenines aAtiiin civil Sarg bagea Ga Cutt StF Ferulsey (utes inching, rig yd
Con S Pring ner ace do jacetmede pe T pve Hot Fodfues ieettal cmd Heed (aide

5. [seek the following relief: 6 pyo fone shotney bo hay me or ties Case day andl af cloclatedoey Rabi
fom Leo Judge pifole do be Gus aded

6. Lam suing Defendant in his/her Egpersonal capacity (money damages from Defendant personally), and/or
official capacity (seeking an order for Defendant to act or stop acting in a certain way; or money damages from an

entity because of Defendant's acts, as allowed by law), or{_| Defendant is an entity (government or private business).

 

  

 
 

7. For this claim, I exhausted the grievance system within the jail or prison m which [am incarcerated.
© Yes @ No. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full
jail or prison grievance remedies were not exhausted.

PRISONER COMPLAINT - p. 2_ (Rev. 10/24/2011)
Case 1:20-cv-00557-DCN Document 3 Filed 12/17/20 Page 3 of 4

 

D. PREVIOUS OR PENDING LAWSUITS

Lhave pursued or am now pursuing the following other lawsuits: (include (1) all lawsuits in state or federal
court related to the subjeet matter of this action, and (2) any federal court civil rights lawsuits, related or unrelated, and
note whether you have received a strike under 28 U.S.C. § 1915(g) for filing a complaint that is frivolous, malicious, or fails
to state a claim upon which relief can be granted.)

Court Case No. Case Name Status of Case Strike?

 

 

 

 

E, REQUEST FOR APPOINTMENT OF ATTORNEY

Ido@ donot © _ request that an attorney be appointed to represent me in this matter. I believe that
Lam in need of an attorney for these particular reasons which make it difficult for me to pursue this
matter without an attorney:
“1 Bequest Fat sue Colt to Apfork me A Dvo Mono Aoeney Jhot know dProut Patole
1Gue Avg help Wve Qvestrdhcc Case to ine Lowi Ardent tno and fing Abort
Pavole Aud né-how be present Wu's Give 40 tyre Ceor€t Plecrs¢ heawe my Cease hep

pe bie A dbeoleg

FE. DECLARATION UNDER PENALTY OF PERJURY
I declare under penalty of perjury:

that I am the plaintiff in this action, that I have read the complaint, and that the information contained in
the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621; and

that I deposited this complaint postage prepaid in a United States postal depository unit on
\2- \W.29 (date); OR that I gave the complaint to prison officials for mailing and filing with the
Clerk of Court under the indigent inmate policy on _{Z-lb-Zo __ (date); OR (specify other method)
\2-\e-2e .

Executed at —_ ctwag 2 Ovison on {7-lo-%
(Location) . (Date)

PG
Plaintiff's Original Signature

Note: Fill in the page numbers. Keep one copy of the complaint for yourself (or you may send a copy to the Clerk
of Court with your original complaint so that the Clerk can stamp the date and case number on the copy and return it to
you), but do not send extra copies of the complaint to the Court for Defendants or otherwise. Do not attach original exhibits
to your complaint, such as your only grievance copy, Do not atiach more than 25 pages of exhibits. If you have more
exhibits, wait until the Court determines pou can proceed and then seek leave to file them for an appropriate purpose. After
your complaint has been filed, it must be reviewed by a federal judge to determine whether you can proceed,

PRISONER COMPLAINT - p. 3_ (Rev. 10/24/2011)

 
Case 1:20-cv-00557-DCN Document 3 Filed 12/17/20 Page 4 of 4

Court filing Record
Court: US District Court Idaho
Date: 12/17/2020

Case No.: New

Inmate Name: Sileoni, Maximiliano

inmate No.: 98822

Document Title: Prisoner Complaint

Total Pages 4

inmate Verification of page count signature:_Filed without inmate review___

Document 1 of _3_

 

 

 
